United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-948
Issued: December 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 24, 2010 appellant filed a timely appeal from the January 14, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant has met his burden of proof in establishing that his leg
condition is causally related to his July 28, 2009 employment incident, as alleged.
On appeal, appellant contends that the Office hearing representative disregarded the
opinion of his “expert and renowned” physician, Dr. Christopher Beauchamp, a Board-certified
orthopedic surgeon, which established his on-the-job injury.
1

The Board notes that, following the issuance of the January 24, 2010 Office decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before the Office at the
time it issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a
formal written request for reconsideration to the Office, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On July 31, 2009 appellant, then a 67-year-old letter carrier, filed a traumatic injury
(Form CA-1) alleging that on July 28, 2009 he stubbed his toe and sustained an injury to the calf
of his left leg while delivering his route. On the claim form, the employing establishment
controverted continuation of pay because there was “[n]o medical to support accident/injury.”
On July 28, 2009 appellant was treated in the emergency room at St. Joseph’s Hospital, Phoenix,
AZ and diagnosed with “leg swelling” by Dr. LaFrabya Mitchem-Westbrook, Board-certified in
emergency medicine.
On August 17, 2009 the Office requested additional factual and medical information from
appellant.
It found that the evidence submitted was insufficient to establish an
employment-related injury to his left calf and requested factual information from him. The
Office allotted appellant 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a medical report dated August 3, 2009 by Dr. Joe K. Reid. An
ultrasound Doppler test of his lower left extremity revealed “a large mass extending from the
proximal medial left calf to the popliteal fossa posteriorly measuring 4.8 x 2.9 x 4.0
[centimeters].” Dr. Reid reported “[n]ormal compressibility and augmentation [and n]o evidence
of [deep vein thrombosis] DVT.” He indicated that the mass was of “uncertain etiology” and
suggested further evaluation with magnetic resonance imaging (MRI) scan.
Appellant submitted two medical reports both dated August 5, 2009 by Dr. John Lin, a
Board-certified diagnostic radiologist. In a report regarding an MRI scan of his lower leg,
Dr. Lin found it “difficult to determine whether [the mass arose] from the muscle or is located in
the fascial plane.” He gave his impression that there was concern for an “aggressive lesion,
including soft tissue sarcoma, such as malignant fibrohistiocytoma” and that “[i]f there had been
some significant trauma, there could be a hematoma component; however, the findings are still
concerning for an underlying lesion which had perhaps bled.” Dr. Lin noted that a tissue biopsy
may be necessary. In a report regarding a MRI scan of appellant’s knee, he found “a small joint
effusion” and “a very small Baker’s cyst, which appears separate from the mass.” Dr. Lin stated
his impression that appellant’s knee had a “slightly complex tear involving the posterior horn of
the medial meniscus,” “probable remote Osgood-Schlatter disease” and “[s]ome mild focal
tendinosis affecting the distal patellar tendon.”
Appellant submitted a duty status report dated August 11, 2009 by Dr. Phillip J.
Bowman, Board-certified in psychiatry, who indicated that appellant’s left knee and calf were
injured on July 28, 2009 after stubbing his toe. Dr. Bowman diagnosed him with a medial
meniscus tear of his left knee and a soft tissue mass in his left calf. He advised appellant not to
resume work and indicated that he was not able to perform his regular work duties.
A Report of Termination of Disability and/or Payment (Form CA-3) dated August 21,
2009 was signed by appellant’s supervisor with instructions for appellant to return to work for
full duty with no restrictions. In a note dated August 21, 2009, Dr. Beauchamp indicated that
appellant reported for medical treatment on that date and certified that he could return to work
full time on August 21, 2009 with no restrictions.

2

By decision dated September 18, 2009, the Office denied appellant’s claim for
compensation because he did not provide sufficient medical evidence to establish that his
claimed leg condition was causally related to the accepted work incident on July 28, 2009.
On October 8, 2009 appellant requested a review of the written record by an Office
hearing representative and submitted additional medical evidence.
Appellant submitted a medical report dated August 20, 2009 by Dr. Beauchamp, who
reported that appellant did not have a blood clot and noted a large mass in his left calf.
Dr. Beauchamp evaluated an MRI scan and diagnosed appellant with “medial gastrocnemius
head rupture.” He indicated that it was a “[w]ork-related injury with rupture of the medial head
of the gastrocs,” reported that he did “not see any evidence of a mass effect” and gave his
impression that it appeared to be a “post[-]traumatic lesion.” Dr. Beauchamp recommended that
appellant have a repeat MRI scan in four weeks. He noted that appellant could return to work
without any restrictions and anticipated that there would be “significant interval resolution of
[his] muscle injury.”
By decision dated January 14, 2010, the Office hearing representative affirmed the
September 18, 2009 decision on the grounds that appellant did not submit sufficient rationalized
medical opinion evidence explaining how the claimed leg condition was related to the July 28,
2009 employment incident. The Office hearing representative found that the medical evidence
did not provide a firm diagnosis that was causally related to the work injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury3 was
sustained in the performance of duty, as alleged and that any disability or medical condition for
which compensation is claimed is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
2

5 U.S.C. §§ 8101-8193.

3

The Office’s regulations define a traumatic injury as a condition of the body caused by a specific event or
incident or series of events or incidents, within a single workday or shift. Such condition must be caused by external
force, including stress or strain, which is identifiable as to time and place of occurrence and member or function of
the body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

3

incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS
The Office has accepted that the employment incident of July 28, 2009 occurred at the
time, place and in the manner alleged. The issue is whether appellant’s left calf injury resulted
from that incident. The Board finds that he did not meet his burden of proof to establish a causal
relationship between the condition for which compensation is claimed and the July 28, 2009
employment incident.
On July 28, 2009, the date of injury, appellant was diagnosed with “leg swelling” by
Dr. Mitchem-Westbrook, who did not directly address the July 28, 2009 incident and failed to
provide a rationalized medical opinion as to the cause of the injury. Thus, he failed to meet his
burden of proof to establish a causal relationship between the work incident and his leg
condition.
In an August 3, 2009 report, Dr. Reid found a large mass on appellant’s left calf, but no
evidence of DVT. His medical opinion was that the mass was of “uncertain etiology” and
suggested further evaluation with another MRI scan. Dr. Reid did not provide a firm diagnosis
or medical rationale explaining how appellant’s leg condition was caused or aggravated by the
July 28, 2009 employment incident. Therefore, his report is not sufficient to establish that
appellant sustained a work-related injury on July 28, 2009.
In an August 5, 2009 report, after examining an MRI scan of appellant’s left leg, Dr. Lin
stated that he found it “difficult to determine” whether the mass in appellant’s left calf arose
from the muscle or the fascial plane. He reported his concern of an “aggressive lesion, including
soft tissue sarcoma, such as malignant fibrohistiocytoma” and that, “[i]f there had been some
significant trauma, there could be a hematoma component.” However, Dr. Lin indicated that
“the findings are still concerning for an underlying lesion which had perhaps bled.” He also
noted that a tissue biopsy may be necessary. In another August 5, 2009 report, Dr. Lin examined
an MRI scan of appellant’s knee and found “a small joint effusion” and “a very small Baker’s
cyst, which appears separate from the mass.” He gave his medical opinion that appellant’s knee
5

Id. Shirley A. Temple, 48 ECAB 404 (1997); see John J. Carlone, 41 ECAB 354 (1989).

6

S.E., 109 LRP 29163 (2009); T.H., supra note 4; Gary J. Watling, 52 ECAB 278 (2001). See also J.J.,
60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).

4

had a “slightly complex tear involving the posterior horn of the medial meniscus,” “probable
remote Osgood-Schlatter disease” and “[s]ome mild focal tendinosis affecting the distal patellar
tendon.” Dr. Lin did not provide a firm diagnosis of appellant’s condition, did not directly
address the July 28, 2009 incident and failed to offer any opinion regarding the cause of his
condition. Thus, the medical evidence is of limited probative value on the issue of causal
relationship and appellant failed to meet his burden of proof with the submissions of Dr. Lin’s
reports.
In an August 11, 2009 duty status report, Dr. Bowman indicated that appellant’s left knee
and calf were injured on July 28, 2009 after stubbing his toe. He diagnosed appellant with a
medial meniscus tear of his left knee and a soft tissue mass in his left calf. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.7 Although Dr. Bowman gave a firm diagnosis, he did
not explain how the July 28, 2009 employment incident caused or aggravated appellant’s leg
condition. Lacking thorough medical rationale on the issue of causal relationship, Dr. Bowman’s
opinion is not sufficient to establish that appellant sustained an injury on July 28, 2009 while in
the performance of duty.
In an August 20, 2009 report, Dr. Beauchamp indicated that appellant did not have a
blood clot and reported a large mass in his left calf. He evaluated an MRI scan and diagnosed
appellant with “medial gastrocnemius head rupture.” Dr. Beauchamp gave his impression that it
was a “[w]ork-related injury with rupture of the medial head of the gastrocs” and stated that he
did “not see any evidence of a mass effect.” He indicated that it appeared to be a
“post[-]traumatic lesion” and recommended a repeat MRI scan in four weeks time.
Dr. Beauchamp noted that appellant could return to work without any restrictions and anticipated
that there would be “significant interval resolution of [his] muscle injury.” He failed to directly
address the issue of causal relationship as he did not explain how the mechanism of the July 28,
2009 work incident caused or aggravated appellant’s leg condition. Therefore, Dr. Beauchamp’s
report is not sufficient to establish that appellant sustained an employ-related injury on
July 28, 2009.
Appellant contends on appeal that Dr. Beauchamp’s report establishes an
employment-related injury. As the Board found above, however, Dr. Beauchamp did not
provide the medical rationale to explain how and why the diagnosed condition is related to the
July 28, 2009 employment incident when appellant was on his delivery route in the performance
of his duties.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to the indicated employment factors, he has
failed to meet his burden of proof to establish a claim.
The Board notes, however, that the issue of reimbursement of appellant’s medical
expenses is not in posture for decision.

7

K.W., 59 ECAB 271 (2007).

5

This case is similar to Val D. Wynn.8 The employee experienced weakness and chest
pain as a result of his employment and was transported from the employing establishment health
unit to a local community hospital. The Board affirmed the denial of the employee’s claim for
compensation as no firm medical diagnosis had been established. The Board remanded the case
to the Office for development on whether he was entitled to reimbursement of medical expenses.
In this case, the employing establishment indicated on appellant’s claim form that
appellant received emergency medical treatment at St. Joseph’s Hospital on the same date of the
alleged injury, July 28, 2009, during which time Dr. Mitchem-Westbrook, a Board-certified
emergency medicine specialist diagnosed “leg swelling.” There is no evidence of record that the
employing establishment initiated a Form CA-16 for this purpose. The Office has failed to
determine whether, under these facts, such emergency or unusual circumstances were present in
a case of a doubtful nature.9
Although the Office adjudicated and denied appellant’s claim of injury, it did not
adjudicate the issue of whether he should be reimbursed for medical expenses incurred. The case
will be remanded for further development of this issue.
CONCLUSION
The Board finds that appellant has not submitted sufficient rationalized medical opinion
evidence to establish that the July 28, 2009 employment incident was causally related to the leg
condition. Therefore, appellant failed to meet his burden of proof. The case will be returned for
consideration of whether his medical expenses should be reimbursed.

8

40 ECAB 666 (1989).

9

This procedure is set forth in the Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing
Examination and Treatment, Chapter 3.3003a(3) (September 1996). The paragraph, adopting the Board’s holding in
Val D. Wynn, supra note 8, provides: “CA-16 [form] may be used to authorize treatment in cases of a doubtful
nature and in emergencies or unusual circumstances, the Office may approve payment for medical expenses incurred
even if CA-16 [form] has not been issued and the claim is subsequently denied. Payment in situations meeting these
criteria must be determined on a case-by-case basis.”

6

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: December 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

